DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 02/02/2021 for application 15/876912.  Claims 1-9 are examined.
Drawings
The drawings filed 02/02/2021 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith 3121996 in view of Mitani 2018/0187891.
Regarding Claim 1, Smith teaches a combustion chamber assembly (A; annotated Fig. 3 of Smith) of a gas turbine (implicit), for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine) comprising:
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall (B; annotated Fig. 3 of Smith);
a mixing chamber (C; annotated Fig. 3 of Smith) arranged upstream, in a fuel feeding direction, of the combustion chamber 6;
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B;
a radial clearance (D; annotated Fig. 3 of Smith) between the fuel lance 12 and element 10 of the combustion chamber assembly A;
and a swirl body (E is made up of elements 23,27,28,29; annotated Fig. 3 of Smith) configured to feed combustion a air (air) and the gaseous fuel (gas) to the mixing chamber C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel (gas) and the combustion air to the combustion chamber 6 via the swirl body E and which, in a liquid fuel operating mode, feeds the liquid fuel (liquid fuel) to the combustion chamber 6 via the fuel lance 12 and the combustion air to the combustion chamber 6 via the swirl body E (Col. 2, ll. 54-61; Fig. 3), 
and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, below).

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; and the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
Mitani teaches
a lance cap 75 radially adjoining, and surrounding the fuel lance 71 only at an injection end section (seen in Fig. 3) of the fuel lance 71, so as to define a radial clearance 76 between only the injection end section of the fuel lance 71 and the lance cap 75 ([0098]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Mitani’s lance cap 75 radially adjoining, and surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance 76, as taught by Mitani, between only the injection end section of the fuel lance 12 of Smith and the lance cap 75 of Mitani, in order to enhance combustion stability (Mitani; [0006]).
Smith in view of Mitani, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
However, Smith in view of Mitani comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the 
Regarding Claim 2, Smith in view of Mitani teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Mitani, as discussed so far, does not teach the combustion air fed to the combustion chamber by bypassing the swirl body via the radial clearance, amounts to between 1 % and 10 % of the combustion air that is fed to the combustion chamber via the swirl body.
The amount of combustion air flow that can be supplied to the combustion chamber while bypassing the main swirl body via the radial clearance is a desired result and an intended use of the combustion chamber assembly.  
Smith in view of Mitani which comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body E of Smith (seen below in annotated Fig. 3 of Smith), and comprises lance cap 75 of Mitani that is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Mitani only at an injection end section of the fuel lance 12, and defines a radial clearance 76 between only the injection end section of the fuel lance 12 and the lance cap 75, as taught by Mitani, is capable of supplying combustion air flow to the combustion chamber, such that the combustion air fed to the combustion to the combustion chamber by bypassing the swirl body via the radial clearance, amounts to between 1 % and 10 % of the combustion air that is fed to the combustion chamber via the swirl body, because it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); and further: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114 II. Therefore, the amount of combustion air supplied through chamber between the radial clearance and the atomization nozzle is In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2145 II B and  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2145 II A. 

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)


    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 3, Smith in view of Mitani teaches the invention as claimed and as discussed above for claim 1, and Smith further teaches
the combustion air is feedable to the combustion chamber 6 via the radial clearance D both in the gas fuel operating mode and in the liquid fuel operating mode (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Annotated Fig. 3, below).

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Regarding Claim 6, Smith teaches a gas turbine (implicit) comprising (Figs. 1 & 3.  The combustion chamber assembly of Smith is implicitly for a gas turbine engine):
a combustion chamber assembly A, for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly having (Annotated Fig. 3, seen below):
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall B (Annotated Fig. 3, seen below);
a mixing chamber C arranged upstream, in a fuel feeding direction, of the combustion chamber 6 (Annotated Fig. 3, seen below);
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B (Annotated Fig. 3, seen below);
a radial clearance D between the fuel lance 12 and element 10 of the combustion chamber assembly A (Annotated Fig. 3, seen below);
and a swirl body E configured to feed combustion air (air) and the gaseous fuel (gas) to the mixing chamber, Element C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),

and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, seen below);
and a turbine (implicit) configured to expand the exhaust gas produced during the combustion in the combustion chamber 6 (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion c chamber assembly A of Smith is implicitly for a gas turbine engine which comprises a turbine that is configured to expand the exhaust gas produced by the combustion chamber assembly A) (Annotated Fig. 3, below).  


    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; and the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
Mitani teaches

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Mitani’s lance cap 75 radially adjoining, and surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance 76, as taught by Mitani, between only the injection end section of the fuel lance 12 of Smith and the lance cap 75 of Mitani, for the same reason as discussed in rejection of claim 1 above.
Smith in view of Mitani, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance.
However, Smith in view of Mitani comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body A of Smith (seen below in annotated Fig. 3 of Smith).  The lance cap 75 of Mitani is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Mitani only at an injection end section of the fuel lance 12, and defines a radial clearance 76 between only the injection end section of the fuel lance 12 and the lance cap 75, as taught by Mitani.

    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)

Regarding Claim 7, Smith teaches a teaches a method for operating a gas turbine (implicit) including a combustion chamber assembly A for combusting a fuel in the presence of combustion air (air), the combustion chamber assembly A (Col. 1, ll. 50-59 and Col. 2, ll. 39-61; Figs. 1 & 3.  The combustion chamber assembly A of Smith is implicitly for a gas turbine engine) having:
a combustion chamber 6, in which combustion of the fuel occurs, the combustion chamber 6 being delimited by a wall B (Annotated Fig. 3, seen below);
a mixing chamber C arranged upstream, in a fuel feeding direction, of the combustion chamber 6 (Annotated Fig. 3, seen below);
a fuel lance 12 configured to feed liquid fuel (liquid fuel) into the mixing chamber B (Annotated Fig. 3, seen below);
a radial clearance D between the fuel lance 12 and element 10 of the combustion chamber assembly A (Annotated Fig. 3, seen below);
and a swirl body E configured to feed combustion air (air) and the gaseous fuel (gas) to the mixing chamber C (Col. 2, ll. 39-53; Annotated Fig. 3, seen below),
the combustion chamber assembly A is configured as a dual-fuel combustion chamber assembly, which, in a gas fuel operating mode, feeds a mixture of the gaseous fuel (gas) and the combustion air to the combustion chamber 6 via the swirl body E and which, in a liquid fuel operating mode, feeds the liquid fuel (liquid fuel) to the combustion chamber 6 via the fuel lance 12 and the combustion air to the combustion chamber 6 via the swirl body E (Col. 2, ll. 54-61; Fig. 3), 
and the radial clearance D is arranged such that the combustion air is feedable to the combustion chamber 6 by bypassing the swirl body E via the radial clearance D (Annotated Fig. 3, seen below);
the method comprising:
feeding the combustion chamber 6, in the gas fuel operating mode, a mixture of a the gaseous fuel (gas) and the combustion air via the swirl body E; feeding the combustion chamber (1), in the liquid fuel operating mode, the liquid fuel (liquid fuel) via the fuel lance (4) and the combustion air via the swirl body E, additionally feeding, in the gas fuel operating mode and in the liquid fuel operating mode, the combustion chamber 6 the combustion air via the radial clearance D between the fuel lance 12 and 

    PNG
    media_image1.png
    453
    958
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Smith (US 3121996)
Smith does not teach a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the injection end section of the fuel lance and the lance cap; and the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance; and additionally feeding, in the gas fuel operating mode and in the liquid fuel operating mode, the combustion air to the combustion chamber via the radial clearance between the fuel lance and the adjoining lance cap.
Mitani teaches
a lance cap 75 radially adjoining, and surrounding the fuel lance 71 only at an injection end section (seen in Fig. 3) of the fuel lance 71, so as to define a radial clearance 76 between only the injection end section of the fuel lance 71 and the lance cap 75 ([0098]; Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify fuel lance 12 of Smith with Mitani’s lance cap 75 radially adjoining, and surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance 76, as taught by Mitani, between only the injection end section of 
Smith in view of Mitani, does not teach the radial clearance is arranged such that the combustion air is feedable to the combustion chamber by bypassing the swirl body via the radial clearance, and additionally feeding, in the gas fuel operating mode and in the liquid fuel operating mode, the combustion air to the combustion chamber via the radial clearance between the fuel lance and the adjoining lance cap.
However, Smith in view of Mitani comprises a bypass passage 14, and a radial gap, as taught by Smith, through which combustion airflow is supplied to the combustion chamber 6 while bypassing the swirl body A of Smith (seen below in annotated Fig. 3 of Smith).  The lance cap 75 of Mitani is arranged inside the radial gap, radially adjoining and surrounding the fuel lance 12 of Smith in view of Mitani only at an injection end section of the fuel lance 12, and defines a radial clearance 76 between only the injection end section of the fuel lance 12 and the lance cap 75, as taught by Mitani, feeds in the gas fuel operating mode and in the liquid fuel operating mode, the combustion air to the combustion chamber 6 via the radial clearance 76 between the fuel lance 12 and the adjoining lance cap 75 of Smith in view of Mitani. 

    PNG
    media_image2.png
    448
    995
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Smith (US 3121996)


Regarding Claim 8, Smith in view of Mitani teaches the invention as claimed and as discussed above for claim 7, and Smith further teaches
in the gas fuel operating mode the fuel lance 12 is inactive (Col. 2, ll. 54-61).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mitani, as applied to claims 1 and 8 respectively, and further in view of Buchi 6378787.
Regarding Claim 4, Smith in view of Mitani teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Mitani does not teach the fuel lance comprises at least two atomization nozzles which are activatable in dependence upon the load of the gas turbine.
Buchi teaches
the fuel lance 1 comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) which are activatable in dependence upon the load (full load, part load) of the gas turbine (Col. 4, ll. 17-35; Col. 4, l. 66 – Col. 5, l. 53; Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Smith in view of Mitani with Buchi’s fuel lance 1 which comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) which are activatable in dependence upon the load (full load, part load) of the gas turbine, in order to achieve “both a quick vaporization of the liquid fuel and good premixing of the fuel spray with the combustion air” (Buchi; Col. 2, ll. 8-14) and to provide a variable mode of liquid fuel feed system so that the requirements of the fuel sprays 15,17 can be fulfilled (Buchi; Col. 5, ll. 54-58). 
Regarding Claim 9, Smith in view of Mitani teaches the method as claimed and as discussed above for claim 8.  However, Smith in view of Mitani does not teach the fuel lance comprises first and second atomization nozzles, and in the liquid fuel operating mode, the liquid fuel is fed to the combustion chamber via the fuel lance such that, at idle and under loads lower than a limit value, the first atomization nozzle is activated, and at loads higher than a limit value, the second atomization nozzle is activated.
Buchi teaches
the fuel lance 1 comprises first (2,7) and second (3,12) atomization nozzles, and in the liquid fuel operating mode, the liquid fuel 14 is fed to the combustion chamber 5 via the fuel lance 1 such that, at idle and under loads lower than a limit value (part load), the first atomization nozzle 2,7 is activated, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Smith in view of Mitani with Buchi’s fuel lance 1 which comprises first (2,7) and second (3,12) atomization nozzles, and in the liquid fuel operating mode, the liquid fuel 14 is fed to the combustion chamber 5 via the fuel lance 1 such that, at idle and under loads lower than a limit value (part load), the first atomization nozzle 2,7 is activated, and at loads higher than a limit value (full load), the second atomization nozzle 3,12 is activated, for the same reason as discussed in rejection of claim 4 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Mitani, as applied to claim 1, and further in view of Buchi and Nowak 4431403.
Regarding Claim 5, Smith in view of Mitani teaches the invention as claimed and as discussed above for claim 1.  However, Smith in view of Mitani does not teach the fuel lance comprises at least two atomization nozzles which alone and jointly in each case provide an atomization cone with a maximum spray angle of 60°.
Buchi teaches
the fuel lance 1 comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) (Col. 4, ll. 17-59 and Col. 4, l. 66 – Col. 5, l. 8; Fig. 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify a fuel lance 12 of Bobo in view of Smith with Buchi’s fuel lance 1 which comprises at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12), for the same reason as discussed in rejection of claim 4 above.
Smith in view of Mitani and Buchi does not teach the fuel lance comprises at least two atomization nozzles which alone and jointly in each case provide an atomization cone with a maximum spray angle of 60°.
Nowak teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fuel lance comprising at least two atomization nozzles (first nozzle 2,7; second nozzle 3,12) of Smith in view of Mitani and Buchi, and include an atomization cone (hollow conical spray) with a maximum spray angle (spray angle 92) of 60° (between 45° and 75°), as taught by Nowak,  for each of the two atomization nozzles, in order to provide efficient combustion (Nowak; Col. 5, ll. 41-44).
Response to Argument
Applicant's arguments, filed on 02/02/2021, with respect to 35 U.S.C. 103 rejections of claims 1-9 have been considered but are not persuasive. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.
Regarding the 35 U.S.C. 103 rejections of independent claims 1, 6, and 7:
Applicant argues (pp. 9-10 of Remarks) that there is no motivation to modify prior art of Smith with Mitani to have a lance cap radially adjoining, and surrounding the fuel lance only at an injection end section of the fuel lance, so as to define a radial clearance between only the 
injection end section of the fuel lance and the lance cap because prior art of Smith’s “annular space within the bore around the burner 12 envelops the entire length of the burner 12, and the air that goes through this space cools the burner 12 … the annular space over the entire length of the burner 12 serves to cool Smith’s burner. If it were replaced by a space only at the tip, it would no longer provide this important function. Thus, rather that constitute an obvious modification, one of skill in the art would have been dissuaded from making this modification to Smith, because it would make much more likely an overheating of Smith’s fuel burner 12.” 
However, prior art Smith’s fuel lance 12 is modified to include Mitani lance cap 75 and have the lance cap 75 radially adjoining, and surrounding the fuel lance 12 of Smith only at an injection end section (seen in Fig. 3) of the fuel lance 12, so as to define a radial clearance 
Additionally, previously considered prior art of Kajimura 2014/0041389 (considered but not applied) shows that a lance cap 75 can be placed around the end portion of a fuel lance 72 with a radial gap 78 and can be placed inside element 73 within a gap 74.  For at least this reason, it would have obvious to place Mitani’s lance inside Smith’s air gap and modification is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741